                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )
                                                )           No. 4:18-CR-00188-DGK-1
DONZELL A. JONES,                               )
                                                )
       Defendant.                               )

    ORDER DENYING “MOTION REQUESTING PRE-PRESENTENCE REPORT”

       Now before the Court is Defendant Donzell A. Jones’s pro se motion requesting a “Pre-

Presentence Investigation Report (PSR).” ECF No. 321. The motion, which is very bare bones,

appears to be brought pursuant to Fed. R. Crim. P. 16(E), which requires the Government to

produce certain discovery upon request. Defendant’s motion asks the Court to order the probation

office of the Western District of Missouri to prepare and provide him with a “Pre-Presentence

Investigation Report.” Id. This request is denied for two reasons.

       First, there is no document known as a Pre-PSR. A presentence investigation report

(“PSR”) is a document prepared by the probation office, after a defendant has been convicted, to

assist the Court in determining an appropriate sentence. Defendant has not been convicted of

anything—indeed, he is cloaked in the presumption of innocence creating any kind of PSR would

be premature. To the extent Defendant is seeking a preliminary PSR to determine his potential

exposure should he be convicted, Defendant could consult his stand-by counsel for guidance.

       Second, to the degree Defendant is seeking discovery, the motion is denied because this

Court has routinely ensured Defendant has access to all necessary discovery materials. See ECF

Nos. 34 (providing access to discovery material consistent with U.S. Marshal’s Service practice




         Case 4:18-cr-00188-DGK Document 324 Filed 04/22/21 Page 1 of 2
and policy), 41 (same), 163 (same); see also ECF Nos. 145 (denying access to various

administrative forms when Defendant offered no explanation as to reason they were sought), 176

(denying access to discovery outside of scheduling order), 177 (denying deposition of prospective

witnesses due to lack of exceptional circumstances), 234 (denying access to discovery outside of

scheduling order), 323 (denying duplicative access to discovery records already provided).

       The motion is DENIED.

       IT IS SO ORDERED.

Date: April 22, 2021                                /s/ Greg Kays
                                                    GREG KAYS, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                               2

        Case 4:18-cr-00188-DGK Document 324 Filed 04/22/21 Page 2 of 2
